Citation Nr: 0513043	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC), 
death pension and accrued benefits.


REPRESENTATION

Appellant represented by:	N. Herring, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966, and from September 1985 to July 2002.  He died 
in October 2003.

The appellant has filed an application for DIC based upon her 
claim that she is the veteran's surviving spouse for VA 
benefits.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 determination by the 
Regional Office (RO) in Waco, Texas that the appellant could 
not be recognized as the veteran's surviving spouse for VA 
benefit purposes because there had not been continuous 
cohabitation from the date of marriage to the date of the 
veteran's death.  

This case is not ready for appellate review and must be 
remanded.


REMAND

The appellant testified before the undersigned Acting 
Veterans Law Judge at a videoconference hearing conducted in 
November 2004.  During that hearing, additional evidence that 
might assist the appellant in substantiating her claim was 
identified.  The appellant indicated that she had been 
hospitalized at a private hospital in Texas in May 1966 for a 
gunshot wound inflicted by the veteran during their marriage, 
and it was reported that copies of these treatment records 
were in the appellant or her representative's possession.  
The appellant testified that she had been hospitalized for 
approximately one week at the Carswell Air Force Base (AFB) 
Hospital for injuries inflicted by the veteran sometime 
between 1964 and 1966.  The appellant indicated that there 
might exist records of a divorce she initiated from the 
veteran in 1974 with the attorney who assisted her in 
initiating such action.  

In addition, there is evidence on file indicating that the 
appellant may have remarried subsequent to her separation 
from the veteran and additional inquiries must be made in 
this regard.  

For these reasons and bases, the case is REMANDED for the 
following action:

1.  Write to the appellant requesting 
that she forward to VA copies of records 
of her private hospitalization for a 
gunshot wound in or around May 1966 at 
the St. Joseph Hospital in Fort Worth, 
Texas.  If the appellant is unable to 
forward copies of these records, she 
should be requested to complete a private 
medical release form and return it so 
that VA may attempt to collect these 
records on her behalf.  

The letter to the appellant should also 
request she contact the private attorney 
she retained for the purpose of securing 
a divorce from the veteran in 1974 for 
the purpose of obtaining all records that 
this attorney may have in his possession, 
including an initiating complaint for 
divorce.  The appellant should submit all 
such records obtained to VA for inclusion 
in her claims folder.  

The appellant should be requested to 
indicate whether or not she ever filed 
any form of criminal complaint against 
the veteran for assault or other abusive 
behavior and, if so, to provide 
sufficient detail so that an attempt to 
obtain such records from local law 
enforcement authorities may be made.  

The appellant should be requested to 
explain in detail why she receives 
benefits from Social Security 
Administration in the name of "M. R."  If 
she has effected a lawful change of name 
through the Texas judicial system, she 
should be requested to provide copies of 
all records associated with such legal 
name change, or properly complete a 
release so that such records may be 
collected on her behalf.  

The appellant should be informed that the 
requested information is important to 
substantiate her claim.  

2.  Take action to follow-up on any 
indicated development resulting from the 
development request posted to the 
appellant in paragraph 1.  This should 
include but is not limited to an attempt 
to obtain records of the appellant's 
private hospitalization for a gunshot 
wound at the St. Joseph Hospital in Fort 
Worth, Texas in May 1966; an attempt to 
obtain all records associated with any 
legal name change obtained by the 
appellant; and an attempt to obtain any 
records of criminal complaints filed by 
the appellant during her lifetime against 
the veteran.  

Additionally, request a copy of all 
records associated with the appellant's 
application and receipt of Social 
Security benefits, including retirement 
benefits and SSI benefits.  This request 
should indicate both of the appellant's 
names (W.M.C. and M.R.).  

3.  The Fort Worth Police Department 
should be requested to conduct a search 
of records for an incident report or 
other investigation records which may 
have been created as a result of the 
appellant, then using the veteran's last 
name, receiving a gunshot wound in or 
around May 1966 for which she was 
reported hospitalized at the St. Joseph's 
Hospital.  All gunshot wounds treated in 
local hospitals are generally reported to 
the local Police Department and the 
attempt is to obtain any records of 
follow-up investigation or other action 
taken.  

4.  Contact the National Personnel 
Records Center (NPRC) and/or the military 
hospital located at Carswell AFB for the 
purpose of obtaining copies of medical 
records of the appellant's treatment 
there as a military dependent for 
approximately one week sometime during 
the period of 1964 to 1966.  These 
records of the appellant's treatment 
would not be co-located with the 
veteran's service medical records and a 
military records specialist should 
attempt to obtain such treatment records 
and should document all efforts to obtain 
such records if they cannot be located.  

5.  There is on file a printout of a 
search conducted by VA personnel on 
www.courthousedirect.com in January 2004 
which indicates that an individual by the 
name of "M. R." married an individual 
named "J. J." in August 2000 in Jones 
County, Texas.  An inquiry must be 
conducted by VA personnel with Jones 
County, Texas to determine whether the 
"M. R." identified in this printout is 
the appellant herein and whether there 
are records on file in Jones County, 
Texas documenting the appellant's 
remarriage.  

6.  Contact the veteran's second spouse, 
as identified on the veteran's October 
2003 certificate of death and the 
November 2003 application for burial 
benefits, and ask her if she is aware of 
any divorce action which the veteran may 
have completed in his lifetime against 
the appellant and, if so, whether she has 
a copy of the final judgment of the 
divorce which she can return to VA, or 
knows the jurisdiction where such divorce 
was obtained, so that the VA can write to 
obtain a copy of the final judgment of 
divorce.  

7.  Follow-up on any information received 
pursuant to this remand to conduct any 
additional development which may be 
indicated.  All development attempts 
should be documented in the veteran's 
claims folder.  

8.  After completing the above 
development to the extent possible, again 
address the appellant's claim.  If the 
decision is not to her and her 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of the development conducted pursuant to 
this remand.  They must be offered an 
opportunity to respond thereto.  The 
appellant need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


